DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.
 
Notice to Applicant

1.	In the amendment filed on September 22, 2022, claims 1 and 11 have been amended.  Now claims 1-20 remain pending.


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
4.	Claims 1-20 are directed to a scheduling system, which is considered certain systems of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain systems of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
         	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, these claims are directed to a machine (system) and a process (method).  Accordingly, the claims will be further analyzed under step 2 of the Alice/Mayo framework:
                Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 1, the claim sets forth a system, comprising the following limitations:
 	an appointment inventory of a service provider;
	identify a time for which to communicate a message based at least on first historical data associated with the service provider;
	determine, responsive to the number of assignments satisfying a threshold, to communicate a message prior to the time;
	identify a first appointment with a service provider within a timeframe of the identified time;
	determine that the first appointment with the service provider is assigned to a first user;
	identify, based at least on the time of the first appointment, at least a second user from a plurality of users maintained in a database of the appointment engine, as a candidate for assignment of the first appointment in place of the first user;
	determine a prompt to include in the message to the first user based at least on second historical data associated with a plurality of service providers for the first user, responsive to identifying the second user as the candidate for assignment of the first appointment in place of the first user; and
	communicate the message to the first user to present the prompt.
.
These actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to a user and a service provider.  This arrangement amounts to both a marketing or sales activities or behaviors and business relations.  Such concepts have been considered certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The claims do recite additional limitations:  
A processor
An interface
A client device

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Applicant’s own Specification indicates the conventionality of the claimed devices (see at least page 8, lines 16-21, “the network environment includes one or more clients (also generally referred to as local machine(s) 101. client(s) 101, client node(s) 101, client machine(s) 101, client computer(s) 101, client device(s) 101, endpoin.t(s) 101, or endpoint node(s) 101) in communication with one or more servers 106a-106n (also generally referred to as server(s) 106, node 106, or remote machine(s) 106) via one or more networks”.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
                
Independent claim 11 and dependent claims 2-10 and 12-20 merely represent embellishments to the abstract idea and do not impart eligibility on the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


6.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by United States Patent Application Publication Number 2009/0164236, Gounares, et al., hereinafter Gounares.
7.	Regarding claim 1, Gounares discloses a system comprising:
an appointment engine comprising at least one processor, (page 2, para. 21), the appointment engine configured to:  	access, via a first interface, an appointment inventory of a service provider, (page 1, para. 6, A match component can optimally select a patient to allot an appointment on the schedule based on evaluating a portion of transportation data and/or updates related to a schedule (e.g., cancellations, facility on schedule, facility behind schedule, medical professional on schedule, medical professional behind schedule, real-time updates from the medical professional, real-time updates from the medical facility, etc.));
	identify, from the appointment inventory, a time for which to communicate a message based at least on first historical data associated with the service provider, (page 5, para. 39, a Global Positioning System (GPS) enabled mobile device can locate a patient and selectively communicate desired information related to an adjustment to the schedule 106. For instance, a patient can receive an update that an available appointment has opened up due to a cancellation in which the patient can accept and/or deny, wherein such update was targeted to the patient based at least in part upon analysis from the match component 108. In general, if the medical facility 104 receives an appointment cancellation in connection with the schedule 106, the dynamic schedule component 102 and/or the match component 108 can locate a patient and selectively broadcast a message notifying nearby (e.g., within a proximity of the medical facility 104) of the opening.);
	determine, responsive to the number of assignments satisfying a threshold, to communicate a message prior to the time, (page 5, para. 39, a Global Positioning System (GPS) enabled mobile device can locate a patient and selectively communicate desired information related to an adjustment to the schedule 106. For instance, a patient can receive an update that an available appointment has opened up due to a cancellation in which the patient can accept and/or deny, wherein such update was targeted to the patient based at least in part upon analysis from the match component 108. In general, if the medical facility 104 receives an appointment cancellation in connection with the schedule 106, the dynamic schedule component 102 and/or the match component 108 can locate a patient and selectively broadcast a message notifying nearby (e.g., within a proximity of the medical facility 104) of the opening.);
	identify, via the first interface and the appointment inventory, a first appointment with the service provider within a timeframe of the identified time, (page 5, para. 39, a Global Positioning System (GPS) enabled mobile device can locate a patient and selectively communicate desired information related to an adjustment to the schedule 106. For instance, a patient can receive an update that an available appointment has opened up due to a cancellation in which the patient can accept and/or deny, wherein such update was targeted to the patient based at least in part upon analysis from the match component 108. In general, if the medical facility 104 receives an appointment cancellation in connection with the schedule 106, the dynamic schedule component 102 and/or the match component 108 can locate a patient and selectively broadcast a message notifying nearby (e.g., within a proximity of the medical facility 104) of the opening);
determine, via the first interface and the appointment inventory, that the first appointment with the service provider is assigned to a first user, (page 3, para. 25, upon a patient scheduling of an appointment for the medical facility 104, the dynamic schedule component 102 can aggregate data specific to such patient in order to tailor the allotted time slot within the schedule 106 accordingly),
identify, based at least on the time of the first appointment, at least a second user from a plurality of users maintained in a database of the appointment engine, as a candidate for assignment of the first appointment in place of the first user, (page 6, para. 44, a benefit can be given to a patient who, upon determination of the match component 108 and/or the dynamic schedule component 102, is selected for an appointment utilizing a swapping or donating of an appointment on the schedule 106. For instance, the match component 108 and/or the dynamic schedule component 102 can identify a need for a patient appointment to be changed, wherein certain patients with appointments can be identified for possible swapping and/or donation of appointments and page 8, para. 56 the selected patient can be selected based at least in part upon an acceptance of the schedule manipulation),
determine a prompt to include in the message to the first user based at least on second historical data associated with a plurality of service providers for the first user, responsive to identifying the second user as the candidate for the assignment of the first appointment in place of the first user, (page 5, para. 40, the system 300 can adjust the schedule 106 based upon the patient tendencies (e.g., tardiness, average visit time, amount of questions asked, historic data related to the patient, geographic location, page 7, para. 50, the command line interface can prompt (e.g., via a text message on a display and an audio tone) the user for information via providing a text message. The user can then provide suitable information, such as alpha-numeric input corresponding to an option provided in the interface prompt or an answer to a question posed in the prompt, and page 8, para. 56 the selected patient can be selected based at least in part upon an acceptance of the schedule manipulation, wherein the benefit can be any suitable compensation to a patient to reward acceptance of a schedule change (e.g., a schedule manipulation), such as, but not limited to, a monetary benefit, a coupon, a discount for a service, a good (e.g., a poster, a shirt, a hat, a media player, a portion of software, a portion of an application, computer hardware, candy, food, drink, etc.), a service, etc. In general, a benefit can be matched based on a correlation with the situation surrounding an acceptance of an appointment change); and
communicate, via a second interface, the message to a client device of the first user to present the prompt, (page 7, para. 50, the command line interface can prompt (e.g., via a text message on a display and an audio tone) the user for information via providing a text message).
8.	Regarding claim 2, Gounares discloses the system of claim 1 as described above.  Gounares further discloses wherein the appointment engine comprises wherein the appointment engine is configured to identify the second user from a waitlist, a standby list, or a list of at least one user that has signed up for a notification alert, for the first appointment or at least another appointment proximate in time to the time of the first appointment, (page 5, para. 39, the match component 108 can locate a patient and selectively broadcast a message notifying nearby (e.g., within a proximity of the medical facility 104) of the opening). 
9.	Regarding claim 3, Gounares discloses the system of claim 1 as described above.  Gounares further discloses wherein the appointment engine is configured to:
	indicate, via the prompt to the first user, information about a waitlist, a standby list, or a list of at least one user that has signed up for a notification alert, for the first appointment or at least another appointment proximate in time to the time of the first appointment, (page 5, para. 39, the match component 108 can locate a patient and selectively broadcast a message notifying nearby (e.g., within a proximity of the medical facility 104) of the opening); and
	receive an indication from the first user to release the first appointment, (page 5, para., 39, a patient can receive an update that an available appointment has opened up due to a cancellation in which the patient can accept and/or deny, wherein such update was targeted to the patient based at least in part upon analysis from the match component).
10.	Regarding claim 4, Gounares discloses the system of claims 1 and 3 as described above.  Gounares further discloses wherein the appointment engine is configured to:
communicate, via the second interface responsive to the indication from the first user to release the first appointment, a second message to a client device of the second user to provide the first appointment to the second user, (page 5, para. 39, receives an appointment cancellation in connection with the schedule 106, the dynamic schedule component 102 and/or the match component 108 can locate a patient and selectively broadcast a message notifying nearby (e.g., within a proximity of the medical facility 104) of the opening).
11.	Regarding claim 5, Gounares discloses the system of claims 1, 3, and 4 as described above.  Gounares further discloses wherein the appointment engine is configured to:
	receive an indication from the second user to assign the first appointment, (page 5, para., 39, a patient can receive an update that an available appointment has opened up due to a cancellation in which the patient can accept and/or deny, wherein such update was targeted to the patient based at least in part upon analysis from the match component); and
	release an incentive to the first user, responsive to the second user selecting assignment of the first appointment, (page 6, para. 44, a benefit can be given to a patient who, upon determination of the match component 108 and/or the dynamic schedule component 102, is selected for an appointment utilizing a swapping or donating of an appointment on the schedule 106. For instance, the match component 108 and/or the dynamic schedule component 102 can identify a need for a patient appointment to be changed, wherein certain patients with appointments can be identified for possible swapping and/or donation of appointments).
12.	Regarding claim 6, Gounares discloses the system of claims 1, 3, 4, and 5 as described above.  Gounares further discloses wherein the prompt, for the first appointment to be assigned to the second user in place of the first user, identifies the incentive, the incentive comprising at least one of: a reward point, a credit towards future services, a gift card or certificate, or a discount, (page 6, para. 43, It is to be appreciated that the benefit can be any suitable compensation to a patient to reward acceptance of an appointment time slot, such as, but not limited to, a monetary benefit, a coupon, a discount for a service, a good (e.g., a poster, a shirt, a hat, a media player, a portion of software, a portion of an application, computer hardware, candy, food, drink, etc.), a service, a quality of care for the patient, a convenience to the patient, etc. In general, the compensation component 502 can match a benefit that correlates with the situation surrounding an acceptance of an appointment).
13.	Regarding claim 7, Gounares discloses the system of claim 1 as described above.  Gounares further discloses wherein the offer, for the first appointment to be assigned to the second user in place of the first user, comprises an offer for the first user to swap the first appointment with a second appointment of the second user, (page 6, para. 44, a benefit can be given to a patient who, upon determination of the match component 108 and/or the dynamic schedule component 102, is selected for an appointment utilizing a swapping or donating of an appointment on the schedule 106. For instance, the match component 108 and/or the dynamic schedule component 102 can identify a need for a patient appointment to be changed, wherein certain patients with appointments can be identified for possible swapping and/or donation of appointments).
14.	Regarding claim 8, Gounares discloses the system of claim 1 as described above.  Gounares further discloses wherein the appointment engine is configured to:
 	determine, via the first interface and the appointment inventory, that a second appointment with the service provider is an appointment yet to be assigned, (page 5, para. 39, the system 300 can efficiently assign open slots for appointments to maximize scheduling. In another aspect, the dynamic schedule component 102 can provide a discounted service rate for patients who accept to fill a recently available appointment slot on the schedule 106. For instance, a discount can be provided to a patient for taking a time slot on the schedule 106 in a limited amount of time due to a recent cancellation);
 	determine, according a plurality of factors, a level of resources to promote the second appointment, (page 5, para. 39, the system 300 can efficiently assign open slots for appointments to maximize scheduling. In another aspect, the dynamic schedule component 102 can provide a discounted service rate for patients who accept to fill a recently available appointment slot on the schedule 106. For instance, a discount can be provided to a patient for taking a time slot on the schedule 106 in a limited amount of time due to a recent cancellation).
15.	Regarding claim 9, Gounares discloses the system of claims 1 and 9 as described above.  Gounares further discloses wherein the plurality of factors includes at least one of: historical utilization of the second appointment, historical demand for an associated service, booking conditions, cancellation conditions, proximity in time to the time of the second appointment, a location of a candidate user or the service provider, local condition of the location, weather condition, an appointment record of the candidate user, a payment record of the candidate user, a record of services consumed or scheduled by the candidate user, the candidate user’s adherence to the provider’s service recommendations, revenue potential from the candidate user, or the candidate user’s insurance plan or other payment method for service rendered by the service provider, or demand or interest from users for the associated service, (page 5, para. 39, the match component 108 can locate a patient and selectively broadcast a message notifying nearby (e.g., within a proximity of the medical facility 104) of the opening).
16.	Regarding claim 10, Gounares discloses the system of claims 1 and 8 as described above.  Gounares further discloses wherein the level of resources include at least one of: level of incentive to offer to a candidate user to assign the second appointment, level of marketing or promotional costs, or level of marketing or promotional effort, (page 5, para. 39, the system 300 can efficiently assign open slots for appointments to maximize scheduling. In another aspect, the dynamic schedule component 102 can provide a discounted service rate for patients who accept to fill a recently available appointment slot on the schedule 106. For instance, a discount can be provided to a patient for taking a time slot on the schedule 106 in a limited amount of time due to a recent cancellation and page 6, para. 43, It is to be appreciated that the benefit can be any suitable compensation to a patient to reward acceptance of an appointment time slot, such as, but not limited to, a monetary benefit, a coupon, a discount for a service, a good (e.g., a poster, a shirt, a hat, a media player, a portion of software, a portion of an application, computer hardware, candy, food, drink, etc.), a service, a quality of care for the patient, a convenience to the patient, etc. In general, the compensation component 502 can match a benefit that correlates with the situation surrounding an acceptance of an appointment).
17.	Regarding claims 11-20, these claims are rejected for the same reasons as set forth in claims 1-10 above.

Response to Arguments
18.	Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive. Applicant’s remarks will be addressed herein below.

A.	Applicant argues that the present claims recite a solution that is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of dynamic calendar scheduling systems.  

	In response, Examiner respectfully disagrees.  Examiner finds the claims recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. The steps of the claim limitations outlined above in the 35 U.S.C. 101 rejection are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.  Regarding, the steps that Applicant points to (identify, based at least on the time of the first appointment, at least a second user from a plurality of users maintained in a database of the appointment engine, as a candidate for assignment of the first appointment in place of the first user; and determine a prompt to include in a message to the first user based at least on historical data associated with one or more service providers for the first user, responsive to identifying the second user as the candidate for assignment of the first appointment in place of the first user) are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible. The structural elements of the present application (i.e. a processor and a user interface, etc.) are used as tools to perform an existing business process and does not improve upon a technology, technological field or computer-related technology.
 	Questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more…the latter pose no comparable risk of pre-emption, and therefore remain eligible". This framework found that the claims do tie up the exception. (See the 35 U.S.C. 101 rejection above).
 	The claims do not integrate the abstract idea into a practical application, and does not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). (Digitech Image Tech., LLC v. Electronics for Imaging, Inc. (Fed. Cir. 2014)). The claims do not recite any unconventional computer functions. The structural elements as claimed are for mere convenience and the recited claim elements constitute methods related to personal behaviors, as well as, activities or behaviors and business relations, i.e. individuals, which are still considered an abstract idea under the 2019 PEG. As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. The claim is silent on any computer operation and specific technological implementation that would move the claim beyond a general link to a technological environment.
 	Accordingly, it does not amount to significantly more, and the application of the abstract idea is therefore not eligible.

B.	Applicant further argues that Gounares fails to disclose “identify, from the appointment inventory, a number of assignments at a time based at least on first historical data associated with the service provider’, “determine, responsive to the number of assignments satisfying a threshold, to communicate a message prior to the time”, and “identify, via the first interface and the appointment inventory, a first appointment with the service provider within a timeframe of the identified time, responsive to determining to communicate the message”;  and “determine, via the fist interface and the appointment inventory, that the first appointment with the service provider is assigned to a first user”.
	In response, Examiner respectfully disagrees.  Gounares discloses determine a prompt to include in a message to the first user based at least on historical data associated with one or more service providers for the first user, responsive to identifying the second user as the candidate for the assignment of the first appointment in place of the first user, (page 5, para. 40, the system 300 can adjust the schedule 106 based upon the patient tendencies (e.g., tardiness, average visit time, amount of questions asked, historic data related to the patient, geographic location, page 7, para. 50, the command line interface can prompt (e.g., via a text message on a display and an audio tone) the user for information via providing a text message. The user can then provide suitable information, such as alpha-numeric input corresponding to an option provided in the interface prompt or an answer to a question posed in the prompt, and page 8, para. 56 the selected patient can be selected based at least in part upon an acceptance of the schedule manipulation, wherein the benefit can be any suitable compensation to a patient to reward acceptance of a schedule change (e.g., a schedule manipulation), such as, but not limited to, a monetary benefit, a coupon, a discount for a service, a good (e.g., a poster, a shirt, a hat, a media player, a portion of software, a portion of an application, computer hardware, candy, food, drink, etc.), a service, etc. In general, a benefit can be matched based on a correlation with the situation surrounding an acceptance of an appointment change).  
	Gounares further discloses “identify, from the appointment inventory, a number of assignments at a time based at least on first historical data associated with the service provider’, “determine, responsive to the number of assignments satisfying a threshold, to communicate a message prior to the time”, and “identify, via the first interface and the appointment inventory, a first appointment with the service provider within a timeframe of the identified time, responsive to determining to communicate the message”;  (see at least at page 5, para. 39, a Global Positioning System (GPS) enabled mobile device can locate a patient and selectively communicate desired information related to an adjustment to the schedule 106. For instance, a patient can receive an update that an available appointment has opened up due to a cancellation in which the patient can accept and/or deny, wherein such update was targeted to the patient based at least in part upon analysis from the match component 108. In general, if the medical facility 104 receives an appointment cancellation in connection with the schedule 106, the dynamic schedule component 102 and/or the match component 108 can locate a patient and selectively broadcast a message notifying nearby (e.g., within a proximity of the medical facility 104) of the opening). 
		


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Configurable scheduling system (US 20020016645 A1) teaches scheduling orders and worker according to a constraint set including a programmable constraint set and a fixed constraint set. The programmable constraint set programmed by a service organization to alter the schedule process from a normal process governed by the fixed constraint set to a reconfigured process also governed by the programmable constraint set;
B.	PARAMETER-BASED APPOINTMENT SCHEDULING SYSTEM AND METHOD (US 20080114638 A1) teaches scheduling an appointment for performing a task includes a task time generation module configured to calculate a total time for performing the task in accordance with task parameters provided by a user. The system includes an availability determination module in communication with the task time generation module. The availability determination module is configured to generate a list of entities available for performing the task in accordance with the total time for performing the task, schedules of each entity, and a date/time window specified by the user. The system includes an appointment module in communication with the availability determination module. The appointment module is configured to schedule the appointment for performing the task within the date/time window in accordance with a user selection of at least one entity from the list of available entities.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber L. Altschul whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3626